Exhibit 99.1 News Release For more information contact: Media, please contact: Chris Romoser, Iomega Corporation, (858) 314-7148, romoser@iomega.com Analysts/Investors, please contact: Preston Romm, Iomega Corporation, (858) 314-7188, romm@iomega.com FOR IMMEDIATE RELEASE IOMEGA REPORTS THIRD QUARTER FINANCIAL RESULTS *** REVENUE INCREASED 51% YEAR OVER YEAR SAN DIEGO, October 25, 2007 – Iomega Corporation (NYSE: IOM) today reported net revenue of $80.7 million and net income of $1.3 million, or $0.02 per diluted share, for the quarter ended September 30, 2007.In comparison, third quarter 2006 net revenue was $53.6 million with net income of $0.9 million, or $0.02 per diluted share.Third quarter net revenue increased $27.1 million, or 51%, from the same quarter last year, primarily due to strong growth in Consumer Storage Solutions and Network Storage Systems of 100% and 23%, respectively. Gross margin for third quarter 2007 was $13.0 million, or 16.1%, as compared to third quarter 2006 gross margin of $12.2 million, or 22.8%.The increase in gross margin dollars and decrease in gross margin percentage from the same period last year was a result of growth in Consumer Storage Solution products, which generally carry a lower gross margin percentage than other product lines, and an expected Zip revenue decline of 39% which carries a higher gross margin percentage. Cash, cash equivalents and temporary investments at September 30, 2007 totaled $69.4 million, a decrease of $5.8 million from the end of second quarter 2007.This decrease was a result of timing of working capital needs during the third quarter and building inventory required to meet strong demand in the fourth quarter. “I am pleased with our financial and operational performance for the third quarter and the continued market acceptance of both our Consumer Storage and Network Storage product lines, both of which achieved substantial year-over-year growth,” said Jonathan Huberman, Chief Executive Officer, Iomega Corporation. “We posted our fifth consecutive quarter of net income and fourth consecutive quarter of year-over-year revenue growth; and we continued to execute on our 2007 goals.The external HDD business continues to be a very competitive market, but we were able to deliver significant growth and gain market share.We remain optimistic about our business performance and prospects in the seasonally high fourth quarter.” 1 Conference Call Information As previously announced, Iomega will host a conference call with simultaneous audio webcast beginning at 4:30 p.m. Eastern Time today to discuss Iomega's third quarter 2007 financial results and management’s goals and business outlook.The webcast may be accessed at http://www.iomega.com and will be available for replay through the close of business on November 8, 2007. About Iomega Iomega Corporation, headquartered in San Diego, is a worldwide leader in innovative storage and network security solutions for small and mid-sized businesses, consumers and others.The Company has sold more than 400 million digital storage drives and disks since its inception in 1980.Today, Iomega’s product portfolio includes industry leading network attached storage products, external hard drives, and its own award-winning removable storage technology, the REV® Backup Drive.OfficeScreen®, Iomega’s managed security services, which are available in the U.S. and select markets in Europe, provide enterprise quality perimeter security and secure remote network access for SMBs, which help protect small enterprises from data theft and liability.To learn about all of Iomega’s digital storage products and managed services solutions, please go to the Web at www.iomega.com.Resellers can visit Iomega at www.iomega.com/ipartner. Special Note Regarding Forward-Looking Statements Statements contained in this release regarding our expectations concerning the fourth quarter, and any other statements that are not purely historical are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.All such statements are based upon information available to us as of October 25, 2007; and we disclaim any intention or obligation to update any such statements.Actual results could differ materially from current expectations.Factors that could cause or contribute to such differences include losses of key personnel; lower than anticipated sales of our products; any inability or failure to improve REV product sales, or to stabilize or improve HDD product gross margins; unexpected technical, manufacturing, or supply issues with our products; supply shortages impacting our suppliers; any inability to maintain a competitive cost structure; competition; any inability to maintain stringent quality assurance standards and customer satisfaction; difficulties in identifying and completing strategic opportunities to grow our business; intellectual property disputes; adverse final judgments in litigation; general economic and/or industry-specific conditions including significant changes in the landscape of data storage demand, pricing, or competition; faster than expected declines in Zip product sales and gross margins; and the other risks and uncertainties identified in the reports filed from time to time by Iomega with the U.S. Securities and Exchange Commission, including Iomega's most recent Annual Report on Form 10-K and Quarterly Reports on Form 10-Q. ### Copyright© 2007 Iomega Corporation.All rights reserved.Iomega, Zip, REV, and OfficeScreen are either registered trademarks or trademarks of Iomega Corporation in the United States and/or other countries.Certain other product names, brand names and company names may be trademarks or designations of their respective owners. 2 IOMEGA CORPORATION CONDENSED STATEMENTS OF OPERATIONS - QTD (In thousands, except per share data) (Unaudited) For the Three Months Ended Sept. 30, % of Oct. 1, % of July 1, % of 2007 Sales 2006 Sales 2007 Sales Sales $ 80,667 100.0 % $ 53,595 100.0 % $ 59,319 100.0 % Cost of Sales 67,714 83.9 % 41,379 77.2 % 47,180 79.5 % Gross margin 12,953 16.1 % 12,216 22.8 % 12,139 20.5 % Operating Expenses: Selling, general and administrative 10,120 12.5 % 8,657 16.2 % 10,295 17.4 % Research and development 1,872 2.3 % 1,904 3.6 % 1,784 3.0 % License and patent fee income - 0.0 % - 0.0 % (102 ) (0.2 %) Goodwill impairment charge - 0.0 % 2,513 4.7 % 1,253 2.1 % Restructuring reversals (153 ) (0.2 %) (211 ) (0.4 %) (44 ) (0.1 %) Total operating expenses 11,839 14.7 % 12,863 24.0 % 13,186 22.2 % Operating Income (Loss) 1,114 1.4 % (647 ) (1.2 %) (1,047 ) (1.8 %) Interest and other income and expense, net (1) 728 0.9 % 1,709 3.2 % 912 1.5 % Income (Loss) Before Income Taxes 1,842 2.3 % 1,062 2.0 % (135 ) (0.2 %) Benefit (Provision) for Income Taxes (549 ) (0.7 %) (209 ) (0.4 %) 1,226 2.1 % Net Income $ 1,293 1.6 % $ 853 1.6 % $ 1,091 1.8 % Net Income Per Share $ 0.02 $ 0.02 $ 0.02 Diluted Income Per Share $ 0.02 $ 0.02 $ 0.02 Weighted Average Common Shares Outstanding 54,754 53,382 54,737 Weighted Average Common Shares Outstanding - Assuming Dilution 55,518 53,389 55,148 (1) Q3 2006 included a $1.1 million gain associated with the release of various liabilities for a European subsidiary for which operations ceased in 1999. The Company dissolved this entity in the third quarter of 2006. PRODUCT SALES AND OPERATING INCOME (LOSS) - QTD (In thousands) (Unaudited) For the Three Months Ended Sept. 30, % of Oct. 1, % of July 1, % of 2007 Sales 2006 Sales 2007 Sales Sales: Consumer Products: Consumer Storage Solutions (1) $ 60,685 75.2 % $ 30,317 56.6 % $ 40,088 67.6 % Zip 3,816 4.7 % 6,245 11.7 % 3,763 6.3 % Business Products: REV 8,981 11.1 % 11,201 20.9 % 9,203 15.5 % Network Storage Systems (2) 5,523 6.8 % 4,473 8.3 % 4,816 8.1 % Services (3) 1,653 2.0 % 1,254 2.3 % 1,353 2.3 % Other Products 9 0.0 % 105 0.2 % 96 0.2 % Total Sales $ 80,667 $ 53,595 $ 59,319 Product Operating Income (Loss): Consumer Products: Consumer Storage Solutions (1) $ (545 ) $ (1,744 ) $ 50 Zip (4) 1,224 767 225 Business Products: REV 204 (367 ) (274 ) Network Storage Systems (2) 566 464 (764 ) Services (3) (349 ) (53 ) (535 ) Other Products (139 ) 75 207 Restructuring reversals 153 211 44 Operating Income (Loss) $ 1,114 $ (647 ) $ (1,047 ) (1) Consumer Storage Solutions is comprised of hard disk, optical, floppy and flash drives. (2) Includes Network HDD products. (3) Includes the System Integration and Managed Services businesses of CSCI, Inc. since August 2006, when acquired. Also includes miscellaneous Iomega services previously classified in Other Products. (4) Q3 2006 and Q2 2007 included a $2.5 million and a $1.3 million goodwill impairment charge, respectively. 3 IOMEGA CORPORATION CONDENSED STATEMENTS OF OPERATIONS - YTD (In thousands, except per share data) (Unaudited) For the Nine Months Ended Sept. 30, % of Oct. 1, % of 2007 Sales 2006 Sales Sales $ 215,970 100.0 % $ 153,328 100.0 % Cost of Sales 176,575 81.8 % 122,518 79.9 % Gross margin 39,395 18.2 % 30,810 20.1 % Operating Expenses: Selling, general and administrative (1) 30,535 14.1 % 31,474 20.5 % Research and development 5,395 2.5 % 6,946 4.5 % License and patent fee income (452 ) (0.2 %) (1,085 ) (0.7 %) Goodwill impairment charges 2,963 1.4 % 7,935 5.2 % Restructuring charges (reversals) (235 ) (0.1 %) 4,358 2.8 % Total operating expenses 38,206 17.7 % 49,628 32.4 % Operating Income (Loss) 1,189 0.6 % (18,818 ) (12.3 %) Interest and other income and expense, net (2) 1,895 0.9 % 3,113 2.0 % Income (Loss) Before Income Taxes 3,084 1.4 % (15,705 ) (10.2 %) Benefit for Income Taxes 449 0.2 % 1,990 1.3 % Net Income (Loss) $ 3,533 1.6 % $ (13,715 ) (8.9 %) Income (Loss) Per Share $ 0.06 $ (0.26 ) Diluted Earnings (Loss) Per Share $ 0.06 $ (0.26 ) Weighted Average Common Shares Outstanding 54,741 52,230 Weighted Average Common Shares - Assuming Dilution 55,093 52,230 (1) 2006 included $1.0 million of non-restructuring, severance related costs associated with prior CEO. (2) 2006 included a $1.1 million gain associated with the release of various liabilities for a European subsidiary for which operations ceased in 1999. The Company dissolved this entity in the third quarter of 2006. PRODUCT SALES AND OPERATING INCOME (LOSS) - YTD (In thousands) (Unaudited) For the Nine Months Ended Sept. 30, % of Oct. 1, % of 2007 Sales 2006 Sales Sales: Consumer Products: Consumer Storage Solutions (1) $ 153,262 71.0 % $ 81,999 53.5 % Zip 13,097 6.1 % 25,681 16.7 % Business Products: REV 29,388 13.6 % 30,869 20.1 % Network Storage Systems (2) 15,077 7.0 % 12,724 8.3 % Services (3) 4,898 2.3 % 1,515 1.0 % Other Products 248 0.1 % 540 0.4 % Total Sales $ 215,970 $ 153,328 Product Operating Income (Loss): Consumer Products: Consumer Storage Solutions (1) $ (141 ) $ (11,666 ) Zip (4) 1,804 1,874 Business Products: REV 234 (5,742 ) Network Storage Systems (2) 211 884 Services (3) (1,404 ) 174 Other Products (6) 250 1,011 Non-Restructuring charges (5) - (995 ) Restructuring reversals (charges) 235 (4,358 ) Operating Income (Loss) $ 1,189 $ (18,818 ) (1) Consumer Storage Solutions is comprised of hard disk, optical, floppy and flash drives. (2) Includes Network HDD products beginning in Q2 2006 - previously classified in Consumer Storage Solutions.Prior period data has been reclassified for consistency. (3) Includes the System Integration and Managed Services businesses of CSCI, Inc. since August 2006 when acquired. Also includes miscellaneous Iomega services previously classified in Other Products.Prior period amounts have been reclassified for consistency. (4) 2007 and 2006 includes $3.0 million and $7.9 million of goodwill impairment charges, respectively. (5) Non-restructuring, severance related costs associated with prior CEO and recorded in SG&A in above income statement. (6) 2007 and 2006 includes $0.5 million and $0.8 million of income associated with the sale of old patents, respectively. 4 IOMEGA CORPORATION CONDENSED BALANCE SHEETS (In thousands) (Unaudited) Sept. 30, July 1, Dec. 31, 2007 2007 2006 ASSETS: Cash and cash equivalents $ 53,356 $ 70,274 $ 56,617 Restricted cash 92 88 88 Temporary investments 15,919 4,766 11,443 Total cash 69,367 75,128 68,148 Trade receivables, net 48,016 21,402 30,418 Inventories 68,183 41,530 42,593 Deferred income taxes 1,997 2,247 2,747 Other current assets 2,729 2,385 3,401 Total Current Assets 190,292 142,692 147,307 Property and equipment, net 4,458 5,161 6,553 Intangible and other assets 10,719 10,760 13,554 $ 205,469 $ 158,613 $ 167,414 LIABILITIES AND STOCKHOLDERS' EQUITY: Accounts payable $ 72,145 $ 30,888 $ 35,105 Income taxes payable 2,002 1,646 454 Other current liabilities 26,183 22,350 32,475 Total Current Liabilities 100,330 54,884 68,034 Deferred income taxes 7,829 8,048 9,573 Long-term liabilities 2,891 2,842 - Stockholders' equity 94,419 92,839 89,807 $ 205,469 $ 158,613 $ 167,414 CONDENSED STATEMENTS OF CASH FLOWS - YTD (In thousands) (Unaudited) For the Nine Months Ended Sept. 30, Oct. 1, 2007 2006 Cash Flows from Operating Activities: Net Income (Loss) $ 3,533 $ (13,715 ) Revenue and Expense Adjustments (1) 4,548 6,843 8,081 (6,872 ) Changes in Assets and Liabilities: Trade receivables (17,900 ) 359 Restricted cash (4 ) 169 Inventories (26,281 ) (6,405 ) Other current assets 672 1,124 Accounts payable 37,040 (4,119 ) Accrued restructuring (1,763 ) (874 ) Other current liabilities and income taxes 1,342 (4,445 ) Net cash provided by (used in) operating activities 1,187 (21,063 ) Cash Flows from Investing Activities: Purchases of property and equipment (301 ) (1,558 ) Proceeds from sales of assets 136 173 Additional payments associated with CSCI, Inc. acquisition (120 ) - Purchase of CSCI, Inc. (net of $183,000 cash) - (4,339 ) Sales of temporary investments 15,894 24,161 Purchases of temporary investments (20,206 ) (13,425 ) Net change in other assets and other liabilities 50 7 Net cash (used in) provided by investing activities (4,547 ) 5,019 Cash Flows from Financing Activities: Proceeds from sales of Common Stock 99 416 Net cash provided by financing activities 99 416 Net Decrease in Cash and Cash Equivalents (3,261 ) (15,628 ) Cash and Cash Equivalents at Beginning of Period 56,617 70,943 Cash and Cash Equivalents at End of Period $ 53,356 $ 55,315 (1)2007 and 2006 includes $3.0 million and$7.9 million of non-cash, goodwill impairment charges, respectively. 5
